Citation Nr: 0124903	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  01-05 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of head and neck injuries, for the purposes of 
accrued benefits.  

2.  Entitlement to service connection for residuals of a 
shoulder injury, for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to March 
1959.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appellant is the widow of the veteran.  

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of head and neck injuries will be 
the subject of this decision.  The issue of entitlement to 
service connection for residuals of a shoulder injury will be 
addressed in the remand that follows the decision.  


FINDINGS OF FACT

1.  In April 1997, the Board found that no new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for residuals of injuries to the head 
and neck.  

2.  In November 1997, the veteran requested that his claim be 
reopened, and submitted additional evidence to be considered.  
The RO denied his request in January 1999.  The veteran 
properly perfected an appeal of this denial, and the claim 
was docketed at the Board in March 2000.  

3.  In September 2000, the Board dismissed the veteran's 
claim, since the veteran died during the pendency of the 
appeal.  The veteran's widow now claims accrued benefits 
based on the application to reopen the veteran's claim for 
service connection for residuals of head and neck injuries.  

4.  Evidence received since the Board's April 1997 decision 
is neither cumulative nor duplicative of that on file at the 
time of the decision, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of head and neck 
injuries, for the purposes of accrued benefits.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of head and neck 
injuries, for accrued benefits purposes.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to reopen a claim for service 
connection for residuals of head and neck injuries.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat 2096 (2000).  This law rewrites the 38 U.S.C. §§ 
5100-5107 "duty to assist" provisions, to eliminate the well-
grounded claim requirement, and requires the Secretary to 
provide additional assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.

Although the RO did not readjudicate the claim subsequent to 
the enactment of VCAA, a claim for accrued benefits must be 
adjudicated on the basis of the evidence on file at the time 
of the veteran's death.  Although the appellant's claim for 
accrued benefits is separate from the claim for service 
connection that the veteran filed prior to his death, the 
accrued benefits claim is "derivative of" the claim for 
service connection and, by statute, the appellant takes the 
veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Background

The veteran's original claim for service connection for 
residuals of head and neck injuries was received in December 
1987.  The RO denied the claim in March 1988 and confirmed 
and continued the denial in April 1988.  The veteran properly 
perfected his appeal, and in November 1989, the Board denied 
the veteran's claim.  This was based on service medical 
records, a VA 1988 examination report, lay statements, 
November 1988 hearing testimony, and a statement from a 
private chiropractor dated in December 1988, in which he 
reported that the veteran's current complaints were flare-ups 
stemming from a 1958 automobile accident.  The Board denied 
the claim, finding that while the veteran was involved in an 
automobile accident in service, there was no record in 
service of any residuals of a head or neck injury and that 
current VA records showed no abnormal X-rays and range of 
motion studies of the head and neck were normal.  The Board 
also found that the veteran's complaints noted by the private 
chiropractor were too remote in time to be related to 
service. 

In December 1990, the RO denied reopening of the veteran's 
claim, finding that a lay statement submitted by a comrade of 
the veteran was duplicative in that the party reported that 
the veteran had been involved in an automobile accident in 
service.  The RO reported that this had been established 
previously by the record.  In April 1992, the Board confirmed 
that decision, noting that the veteran had also submitted a 
private statement from his chiropractor dated in May 1989, 
and another lay statement.  The Board found that the 
examination report showed only findings related to the 
veteran's cervical spine, and that the lay statements showed 
only that the veteran was in an accident in service.  It was 
found that the new evidence was not material.  In December 
1993, The United States Court of Veterans Appeals (as known 
at that time, and as of March 1, 1999, The United States 
Court of Appeals for Veterans Claims) (hereinafter, "the 
Court") affirmed the Board's decision.  

In January 1994, the veteran sought to reopen his claim.  In 
April 1997, the Board found that no new and material evidence 
had been received.  At that time, the Board considered 
testimony presented by the veteran in December 1994 and in 
February 1997, and found that this evidence was duplicative 
of previous evidence submitted in support of the claim.  The 
Board also considered a January 1993 letter from a private 
physician, who examined the veteran and opined that it was 
likely that the pain problem of the neck was probably 
initiated by the 1958 automobile accident.  The Board found 
that the opinion was based on an inaccurate history and that 
there was no reasonable possibility that the additional 
evidence when viewed in the context of all of the evidence 
would change the outcome.  It was determined that therefore, 
no new and material evidence had been received.  

In November 1997, the veteran requested to reopen his claim.  
He submitted a November 1998 statement from a private 
chiropractor who reported that the veteran had been treated 
by him off and on since 1995.  The examiner opined that the 
complaints of the veteran, after reviewing his records, and 
if the history were accurate, showed the veteran had cervical 
segmental dysfunction with resultant myofibrosis of repair.  
It was stated that this condition in all likely hood related 
to the accident in 1958.  In January 1999, the RO found that 
no new and material evidence had been received.  The 
veteran's claim was transferred to the Board in March 2000.  
In September 2000, the Board dismissed the veteran's claim, 
after being notified of the veteran's death, which occurred 
in March 2000.  

In June 2000, the appellant, widow of the veteran submitted a 
claim for accrued benefits.  The RO denied her claim in 
January 2001, and this appeal ensued.  

Law and Regulations

The law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121 (West 1991); 38 
C.F.R. § 3.1000 (2000); see also Jones v. Brown, 8 Vet. App. 
558, 560 (1996).

Under 38 U.S.C.A. § 5121(c), a requirement imposed regarding 
a claim for accrued benefits is that the application "must be 
filed within one year after the date of death." 38 U.S.C.A. § 
5121(c) (West 1991); 38 C.F.R. §§ 3.152, 3.1000(c) (2000).

Where death occurred on or after December 1, 1962, periodic 
monetary VA benefits will be paid when there is entitlement 
at the time of the death of the veteran based on under 
existing ratings or decisions, or based on evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement. 38 
C.F.R. § 3.1000(a) (2000).

Where a veteran's claim for service connection was denied 
during his lifetime and that denial is final, a survivor 
claiming entitlement on the basis of accrued benefits, as 
would the veteran had he lived, is permitted to have a "new 
adjudication of a prior claim only if there is new and 
material evidence in the file which has not previously been 
considered."  Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).

Evidence in the file at date of death, as used in 38 C.F.R. § 
3.1000(a), will be considered to have been met when there is 
on file at the date of the veteran's death evidence, 
including uncertified statements, which is essentially 
complete and of such weight as to establish service 
connection or degree of disability for disease or injury when 
substantiated by other evidence in file at date of death or 
when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate. 
38 C.F.R. § 3.1000(d)(4)(i) (2000).

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence is presented. 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 2000); see 
also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Reopening involves determining whether the evidence is 
sufficient to reopen the claim, under 38 U.S.C.A. § 5108, and 
if reopened, and the duty to assist is met, the claim is 
adjudicated de novo.

In the first step, reopening, there is a three-part analysis. 
First, since the last disallowance on any basis, i.e., on the 
merits or denying reopening there must be new evidence (i.e., 
noncumulative evidence, not redundant, and not previously 
submitted).  If no new evidence is submitted, no analysis of 
materiality is required. Smith (Russell) v. West, 12 Vet. 
App. 312, 315 (1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for 
allowance.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.

Material evidence was defined as that which established "a 
reasonable possibility [of changing] the outcome." Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991). This was changed in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) by establishing a new and lower standard 
such that material evidence need only be so significant that 
it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1, 4 (1998).

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  Then, if reopened, the claim must then be 
adjudicated de novo and with application of the benefit-of- 
the-doubt rule, after ensuring that the duty to assist has 
been fulfilled.   Elkins v. West, 12 Vet. App. 209, 214-218 
(1999) and Winters v. West, 12 Vet. App. 203, 206-06 (1999) 
(en banc).

Analysis

As noted above, new evidence submitted since the April 1997 
Board denial, includes a statement by a private examiner in 
which, after examining the veteran, and reviewing his 
records, he opines that the veteran's complaints were related 
to his inservice automobile accident.  The Board finds that 
this opinion is new and material in that, unlike previous 
opinions in the file, it includes examination, testing, and 
review of the veteran's medical records as a basis for a 
medical opinion linking the veteran's complaints with his 
military service.  This evidence is so significant that it 
must be considered to fairly decide the claim.  Accordingly, 
the claim for service connection for residuals of a head and 
neck injury, the purpose of accrued benefits, is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
head and neck injury, and to this extent the appeal is 
allowed.

REMAND

Because new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head and neck injury, that claim must be readjudicated de 
novo, for the purpose of accrued benefits.  The Board notes 
that the veteran claimed that he had a shoulder disability 
due to his inservice injury, and a November 1998 private 
examiner's report showed a positive finding for non-radicular 
pain on testing of the shoulder.  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:


1.  The RO should fully comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance of Act of 
2000.  The appellant should be requested 
to indicate if the veteran had treatment 
at any VA facility for any of the 
disabilities at issue here, and if so, 
the RO should secure any identified 
records and associate them with the 
claims file since these records are 
considered to have been constructively in 
the claims file at the time of the 
veteran's death.  See Hayes v Brown, 4 
Vet. App. 353, 360-61 (1993).  

In keeping with the Veterans Claims 
Assistance Act of 2000 the RO should 
notify the appellant of all actions 
undertaken by the RO and the success or 
lack of success resulting from all such 
actions.  

2.  The RO should request that the 
veteran's complete file containing all 
evidence of record at the time of the 
veteran's death, be reviewed by the 
appropriate medical specialist.  An 
opinion should be given as to the 
etiology of any head, neck or shoulder 
complaints, including whether, based on 
the evidence of record, it is at least as 
likely as not that any disorder diagnosed 
in the record is related to the veteran's 
military service, including as a residual 
of the inservice automobile accident.  
Complete rationale must be provided for 
all opinions and conclusions drawn.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then the RO should adjudicate, for 
the purpose of accrued benefits, on a de 
novo basis, the claim for service 
connection for residuals of head and neck 
injuries, and also adjudicate the issue 
of entitlement to service connection for 
residuals of a shoulder injury.  

If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



 



